[Cite as In re C.T., 2022-Ohio-3464.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: C.T.                                            C.A. No.      30156



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE No.   DN 20-05-354

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2022



        SUTTON, Judge.

        {¶1}     Appellant, J.B. (“Father”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that placed his minor child in the legal custody of the

maternal grandparents (“Grandparents”). This Court affirms.

                                                  I.

        {¶2}     Father is the biological father of C.T., born June 16, 2016. Father established his

paternity during this case through DNA testing. The child’s mother (“Mother”) waived her right

to participate in the hearing and agreed to Grandparents receiving legal custody.

        {¶3}     On May 20, 2020, Summit County Children Services Board (“CSB”) filed a

complaint, alleging that C.T. was an abused, neglected, and dependent child. At the time the

complaint was filed, Mother had recently overdosed on drugs in the home. Mother had a long

history of substance abuse but reported that she had been sober until recently. CSB had established

a voluntary case plan with her, but Mother was not complying with the conditions of the voluntary
                                                  2


plan. Father was incarcerated at that time on charges of felony domestic violence for allegedly

punching the paternal grandfather in the face. The complaint further alleged that both parents had

a long history of mental health problems, and domestic violence in their 10-year relationship; the

condition of the home was unsuitable; and Mother and Father were unable to meet the child’s basic

needs.

         {¶4}   C.T. was initially placed in the emergency temporary custody of Grandparents

under an ex parte order. After the trial court adjudicated C.T. a neglected and dependent child, it

placed him in the temporary custody of Grandparents under an order of protective supervision and

adopted the initial case plan as an order of the court.

         {¶5}   The initial case plan identified Father as the alleged father and required him to

engage in reunification services. The reunification goals for Father included that he address his

history as the perpetrator of domestic violence. During the one-month period between CSB filing

and the trial court adopting the case plan, however, Father was arrested on another charge of felony

domestic violence. The record does not include records from Father’s criminal cases or specific

testimony about them, but some underlying facts can be gleaned from unchallenged factual

findings in the record.

         {¶6}   When this case began, Father was incarcerated on felony domestic violence charges

for perpetrating violence against his father. While he was apparently released from jail, Father

committed another act of violence against Mother. Father was again charged with felony domestic

violence, was reincarcerated, and remained incarcerated throughout the remainder of this case.

Father was eventually convicted of felony domestic violence and was sentenced to three years’

incarceration on one or both offenses.
                                                 3


        {¶7}   Because neither parent could provide a stable home for C.T. and the child was

thriving in Grandparents’ home, CSB eventually moved for C.T. to be placed in their legal custody.

Father alternatively moved for a six-month extension of temporary custody. The matter proceeded

to a dispositional hearing before a magistrate on June 28, 2021. Father testified from prison via

Zoom that the attorney who represented him in his criminal case was going to apply for judicial

release, but the paperwork had not yet been filed. At the time of the hearing, the evidence

demonstrated that Father’s term of incarceration was scheduled to end two years later, on June 27,

2023.

        {¶8}   Following the hearing, the magistrate determined that it was in the best interest of

C.T. to remain with Grandparents and entered a dispositional decision that placed him in their legal

custody. The trial court adopted the decision the same day, pending the filing of timely, written

objections.

        {¶9}   Father timely objected to the magistrate’s legal custody decision, asserting that it

was not supported by the evidence presented at the hearing. The trial court overruled Father’s

objections and again adopted the decision of the magistrate. The trial court independently ordered

that C.T. be placed in the legal custody of Grandparents and that, after Father is released from

prison, he shall have supervised visitation “as arranged by [Grandparents.]” The order further

provided that, if the parties could not agree on a schedule, “Father shall file a motion requesting

that this order be modified by the Court.” Father appeals and raises two assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

        THE TRIAL COURT VIOLATED FATHER’S RIGHTS TO DUE PROCESS
        AND ABUSED ITS DISCRETION WHEN IT PLACED THE CHILD INTO THE
        LEGAL CUSTODY OF RELATIVES WHEN [CSB] DID NOT ADD FATHER
        TO THE CASE PLAN AFTER HIS PATERNITY WAS JUDICIALLY
                                                  4


       ESTABLISHED, NOR GIVE HIM A REASONABLE AMOUNT OF TIME TO
       COMPLY WITH CASE PLAN OBJECTIVES.

       {¶10} Father asserts that the trial court erred by awarding legal custody to Grandparents

because he was not afforded reasonable case planning efforts during this case. He further argues

that this Court must apply a de novo standard of review to this assignment of error because it

involves his due process rights, but he is mistaken. Because the legal custody motion was

originally decided by a magistrate, to preserve this issue for appellate review, Father was required

to comply with the requirements of Juv.R. 40(D).

       {¶11} Juv.R. 40(D)(3)(b)(iv) provides, in relevant part, that “[e]xcept for a claim of plain

error, a party shall not assign as error on appeal the court’s adoption of any factual finding or legal

conclusion * * * unless the party has objected to that finding or conclusion as required by Juv.R.

40(D)(3)(b).” The waiver rule of Juv.R. 40(D)(3)(b)(iv) “embodies the long-recognized principle

that the failure to draw the trial court’s attention to possible error, by objection or otherwise, when

the error could have been corrected, results in a waiver of the issue for purposes of appeal.” In re

Etter, 134 Ohio App.3d 484, 492 (1st Dist.1998), citing Goldfuss v. Davidson, 79 Ohio St.3d 116,

121 (1997).

       {¶12} Although Father filed timely objections to the magistrate’s decision, he asserted

only that the evidence did not support the magistrate’s decision that legal custody to Grandparents

was in the best interest of C.T. He did not object to the case plan, or the reunification efforts made

by the agency. On appeal, Father does not argue or demonstrate that the case plan or reunification

efforts constituted plain error. Because Father has failed to comply with the requirements of Juv.R.

40(D)(3)(b)(iv), this Court need not reach the merits of his first assignment of error.

       {¶13} Moreover, this Court notes Father’s arguments are not persuasive. The record

demonstrates that the original case plan and all subsequent case plans in this case included Father
                                                 5


and provided him with reunification goals and services. The original case plan required both

parents to secure and maintain stable income and housing and demonstrate the ability to meet their

basic household expenses. Specifically pertaining to Father, the original case plan required him

to address his long-standing history as a perpetrator of domestic violence. To that end, he was

required to engage in anger management treatment with a provider approved by CSB; engage in

parenting classes and demonstrate appropriate parenting with Mother; demonstrate that he could

utilize non-violent coping skills when angry; and resolve his pending criminal charges and “refrain

from all further violent criminal activity[.]”

       {¶14} When the case plan was filed, Father was facing one charge of felony domestic

violence with the paternal grandfather as the victim. By the time the case plan was adopted one

month later, Father had committed a second felony domestic violence offense against Mother.

Father was incarcerated on one or both of those offenses throughout most of this case. By the time

of the hearing, Father had two years remaining on his three-year term of incarceration.

       {¶15} Father incorrectly asserts that he was given only a few months to work on the case

plan. By the time of the legal custody hearing, the court-ordered requirements of the case plan had

been in place for nine months, but Father had done nothing to comply with the reunification

requirements, except to engage in some programs while in prison. Father’s inability to reunify

with his child was not caused by CSB failing to provide him with case plan reunification services.

Instead, it was Father’s own conduct of repeatedly committing acts of felony domestic violence

that had led to his incarceration and inability to work toward reunification with C.T.
                                                  6


                                 ASSIGNMENT OF ERROR II

        THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED PLAIN
        ERROR WHEN IT ORDERED THAT FATHER SHALL HAVE SUPERVISED
        VISITATION WITH HIS CHILD AS ARRANGED BY THE LEGAL
        CUSTODIANS.

        {¶16} Next, Father argues that the trial court abused its discretion when it ordered that,

after his release from prison, he would have supervised visits with C.T. “as arranged by

[Grandparents.]” Father argues that, by allowing Grandparents to control when Father can visit,

the order is “unworkable.” Although Father did not raise this issue in his objections to the

magistrate’s decision, he has argued on appeal that the visitation order constituted plain error.

        {¶17} When C.T. was placed in the legal custody of Grandparents, Father retained

“residual” parental rights, privileges, and responsibilities, which include “the privilege of

reasonable visitation[.]”     (Emphasis added.) R.C. 2151.353(A)(3)(c).             See also R.C.

2151.011(B)(50). Under R.C. 2151.359(A)(1), the trial court explicitly retained the authority to

“[c]ontrol any [parental] conduct or relationship that will be detrimental or harmful to the child[,]”

which includes the authority to limit or even prohibit parental visitation with a child placed in the

legal custody of another adult.      See In re M.B., 9th Dist. Lorain Nos. 11CA010060 and

11CA010062, 2012-Ohio-5428, ¶ 34. In determining the appropriate visitation for a parent who

has lost legal custody of the child, the trial court must consider the totality of circumstances

affecting the best interest of the child. In re K.D., 9th Dist. Summit No. 28459, 2017-Ohio-4161,

¶ 27.

        {¶18} The trial court ordered that, after Father is released from prison, he shall have

supervised visits with C.T. “as arranged by [Grandparents[,]” just as his visitation had been ordered

throughout this case. Given that Father was incarcerated during most of this case and did not

attempt to visit when he was not, that order gave the parties the flexibility to adapt to Father’s
                                                   7


changing ability and/or desire to visit. There was no evidence before the trial court to suggest that

Grandparents would not facilitate visitation between Father and C.T.                   Evidence about

Grandparents’ past behavior, as well as their testimony, demonstrated that they had facilitated

Father’s ability to visit with C.T. over the phone. They further testified that they would be willing

to facilitate in-person visits after Father is released from prison.

        {¶19} Father argues that this schedule is unworkable because the parties may not be able

to agree on a schedule in the future. The visitation order contemplates such a possibility, however,

as it explicitly provides that if the parties “are unable to agree to a visitation schedule, Father shall

file a motion requesting that this order be modified by the Court.” Consequently, Father has failed

to demonstrate that the visitation order is unworkable or that the trial court otherwise committed

plain error in its visitation order. Father’s second assignment of error is overruled.

                                                  III.

        {¶20} Father did not comply with the requirements of Juv.R. 40(D)(3)(b)(iv).

Accordingly, this Court does not reach the merits of his first assignment of error. His second

assignment of error is overruled. The judgment of the Summit County Court of Common Pleas,

Juvenile Division, is affirmed.

                                                                                   Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                 8


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT



CARR, P. J.
POWELL, J.
CONCUR.

(Powell, J. of the Twelfth District Court of Appeals, sitting by assignment.)


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

MARK SWEENEY, Attorney at Law, for Appellee.

RANDALL C. BRAY, Guardian ad Litem.